Citation Nr: 1539410	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  13-30 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to March 19, 2012.

2.  Entitlement to a rating in excess of 30 percent for PTSD, from June 1, 2012, through February 10, 2014.

3.  Entitlement to a rating in excess of 70 percent for PTSD, from February 11, 2014.

4.  Entitlement to an initial rating in excess of 30 percent for headaches, residuals of traumatic brain injury (headaches), prior to July 22, 2013.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD and/or headaches, prior to July 22, 2013.



REPRESENTATION

Appellant represented by:	Stanley A. Roberts, Attorney


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2005 to November 2009.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2010 rating decision in which the RO, inter alia, granted service connection and assigned an initial 30 percent rating for PTSD, effective November 10, 2009, and granted service connection and assigned a 30 percent rating for headaches, effective November 10, 2009.  The Veteran filed a timely notice of disagreement (NOD) with the assigned ratings (although it is unclear exactly when it was received since the Veteran's file was lost).  A statement of the case (SOC) was issued in October 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in that same month.

The Board notes that the Veteran's original claim, as well his NOD with the initially assigned ratings, are not of record.  However, specifically with regard to the Veteran's NOD, the Board notes that an August 2011 letter sent from the RO to the Veteran, indicates that it received the Veteran's timely NOD as to the issues decided herein.

Because the Veteran's PTSD and headaches claims involve requests for higher initial ratings following awards of service connection, the Board has characterized the claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disabilities).

With regard to the Veteran's PTSD, during the pendency of this appeal, in an May 2012 rating decision, the RO granted a temporary, 100 percent rating during a period of hospitalization from March 19, 2012, to May 31, 2012 (see 38 C.F.R. § 4.29), and then continued the Veteran's 30 percent rating from June 1, 2012.  Thereafter, in a January 2015 rating decision, the RO increased the Veteran's rating for PTSD to 70 percent, effective February 11, 2014.  As higher ratings for this disability are assignable before March 19, 2012, and after May 31, 2012, and the Veteran is presumed to seek the maximum available benefit, the Board has characterized the appeal pertaining to the assigned rating for PTSD as encompassing both matters as set forth on the title page (excluding the period during which the temporary total rating was assigned).  Id; see also AB v. Brown, 6 Vet. App. 35, 38 (1993).

With regard to the Veteran's headaches, during the pendency of the appeal, in a March 2014 rating decision, the RO increased the Veteran's rating for headaches to 50 percent, effective July 22, 2013, which represents the highest possible schedular rating for this disability.  However, as a higher rating for this disability is assignable prior to July 22, 2013, and the Veteran is presumed to seek the maximum available benefit, the Board has characterized the appeal pertaining to the assigned rating for headaches as reflected  on the title page.  Id..

Additionally, in the March 2014 rating decision, the RO also awarded a TDIU, effective July 22, 2013.  Hence, as explained in more detail, below, the Board has characterized the appeal as also encompassing the matter of the Veteran's entitlement to a TDIU, due to service-connected PTSD and/or headaches, prior to that date.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); AB, supra.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  Notably, in September 2012, the RO determined that the Veteran's VA claims file has been lost; hence, the documents in VBMS and Virtual VA comprise the rebuilt file.

The Board's decision on the claims for higher ratings for PTSD and for headaches is set forth below.  The matter of the Veteran's entitlement to a TDIU due to PTSD and/or headaches prior to July 22, 2013, is addressed in the remand following the order; this matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each matter herein decided have been accomplished.

2.  For the period prior to March 19, 2012, the Veteran's PTSD was manifested by symptoms that included frequent intrusive memories, recollections, nightmares, and flashbacks; difficulties sleeping; intact memory and judgment; anxiousness, hypervigilance, and exaggerated startle response; depression, avoidance, and emotional numbing; with no evidence or complaints of hallucinations, suicidal or homicidal ideation.  Collectively, these symptoms are of the type, extent, frequency, or severity (as appropriate) that is indicative of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

3.  For the period from June 1, 2012, to February 10, 2014, the Veteran's PTSD was manifested by symptoms that included irritability, nightmares, and flashbacks; chronic sleep difficulties; avoidance and isolation; anxiousness and hypervigilance; decreased interest in enjoyable activities; with intact behavior, insight, and judgment; and instances of depression; with no evidence or complaints of suicidal or homicidal ideation, or hallucinations or delusions.  Collectively, these symptoms are of the type, extent, frequency, or severity (as appropriate) that is indicative of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

4.  Since February 11, 2014, the Veteran's PTSD has been manifested by symptoms that included difficulties with maintaining familial relationships; problems with anger and outbursts; hypervigilance; difficulties with social interaction; frequent panic attacks; chronic sleep impairment, including nightmares and disturbed sleep; anxiety; mild memory loss; and difficulty adapting to stressful situations.  The Veteran denied any suicidal or homicidal ideations or plans, and he denied any delusions or hallucinations.  Collectively, these symptoms of the type, extent, frequency, or severity (as appropriate) that is indicative of no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.

5.  Since the November 10, 2009, effective date of the award of service connection, the Veteran's headache disability has been manifested by very frequent migraine headaches that are prostrating, and take a prolonged period of time to resolve; as a result, the Veteran's headache disability is productive of severe economic inadaptability.

6.  The applicable schedular criteria are adequate to evaluate each disability under consideration at all pertinent points.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for PTSD, prior to March 19, 2012, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).

2.  The criteria for a rating in excess of 30 percent for PTSD, from June 1, 2012, through February 10, 2014, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.126, 4.130, DC 9411 (2014).

3.  The criteria for a rating in excess of 70 percent for PTSD, from February 11, 2014, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.126, 4.130, DC 9411 (2014).

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 50 percent rating for headaches are met from November 10, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. § 3.102, 3.159, 4.3, 4.7, 4.124a, DC 8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (here, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

A December 2009 pre-rating letter provided pertinent notice to the Veteran in connection with what were then claims for service connection PTSD and headaches.  This letter indicated what information and evidence was needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, consistent with Dingess/Hartman.

With respect to the propriety of the assigned ratings for the service-connected PTSD and headaches, the Veteran has appealed from the original grant of benefits.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated." Dingess/Hartman, 19 Vet. App. 473 (2006).  

In this case, the Veteran's claims for service connection were granted and initial ratings were assigned in the rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, the September 2013 SOC set forth the relevant criteria for both higher ratings and rating considerations relevant to both PTSD and headaches (the timing and form of which suffices, in part, for Dingess/Hartman), and included the provisions of 38 C.F.R. § 3.321 (2014), governing extra-schedular consideration.

As for VA's duty to assist, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  As mentioned in the introduction, the Veteran's original VA claims file has been lost, and the current file is a rebuilt one.  The Veteran's rebuilt file includes his service treatment records, VA treatment records, as well as multiple VA examination reports.  The adequacy of these VA examinations has not been challenged.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and his attorney, on his behalf.  The Board finds that no further AOJaction to develop this claim, prior to appellate consideration, is required.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Higher Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  See also 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

A Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as with respect to the claims for higher ratings for PTSD and headaches. evaluation of the medical evidence since the effective date of the award and consideration of the appropriateness of "staged ratings" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  Inasmuch as the RO has already assigned staged ratings for the Veteran's PTSD, the Board will consider the propriety of the rating assigned at each stage, as well as whether any further staged rating is warranted.


A.  PTSD

The Veteran was granted service connection for PTSD in an October 2010 rating decision.  The Veteran's PTSD was initially assigned a 30 percent disability rating from November 10, 2009.  In a May 2012 rating decision, the RO granted a temporary, 100 percent rating for a period of hospitalization from March 19, 2012, to May 31, 2012, and thereafter continued a 30 percent rating for PTSD from June 1, 2012.  Later, in a January 2015 rating decision, the RO increased the Veteran's rating to 70 percent, effective February 11, 2014.

Although the ratings for the Veteran's PTSD have been assigned under Diagnostic Code 9411, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130 .

Pursuant to the General Rating Formula, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned when there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

Use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on a Veteran's social and work situation. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score at Axis V.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  [Parenthetically, the Board notes that the revised DSM-5 does not use the multi-axial system and, thus, there is no Axis V and the GAF has been eliminated.  DSM-5 applies to claims certified to the Board after August 4, 2014.  See Fed. Reg. 45,093 (Aug. 4, 2014)].

The Board acknowledges that a layperson is competent to attest to factual matters of which he or she has first-hand knowledge, to include symptoms experienced or observed.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

1. Prior to March 19, 2012

Considering the pertinent evidence in light of the applicable rating criteria and principles noted above, the Board finds that the criteria for an initial rating in excess of 30 percent for PTSD, prior to March 19, 2012, are not met.

In connection with his claim for service connection, the Veteran was afforded a VA PTSD examination in July 2010.  During the examination, the Veteran reported problems with frequent intrusive memories, recollections, nightmares, and flashbacks of his in-service stressors.  The Veteran also complained of difficulties sleeping, waking up after only two to three hours of sleep.  He also stated that he felt very anxious, hypervigilant, and easily startled.  The Veteran stated that, although he was not currently employed, he was attending college and was looking for employment.

The examiner noted no evidence of psychoses, delusions, or hallucinations.  The Veteran denied homicidal or suicidal ideation.  The Veteran's memory appeared to be intact.  His affect was depressed and his mood was anxious.  With regard to the Veteran's symptoms, the examiner stated that Veteran experienced them often, that his symptoms were moderate, and that they would last for minutes to hours.  The examiner diagnosed the Veteran with PTSD, indicating that the Veteran's PTSD caused social problems, and assigned a GAF score of 62.

From May 2011 to August 2011, the Veteran was treated at the VA Medical Center in Hampton, Virginia (Hampton VAMC) in the Substance Abuse Treatment Program.  Treatment notes from that period indicate that the Veteran sought treatment in order to be admitted to the PTSD Domiciliary Program at the Hampton VAMC.  They also indicate that the Veteran moved from Chicago to Virginia Beach in order to be closer to his son.  In a May 2011 Mental Health Nursing Note, the Veteran's insight and judgment were noted to be good.  In June 2011, the Veteran's GAF score was 60 and, again, his insight and judgment were found to be normal.  The Veteran's symptoms were noted as follows: (a) intrusive re-experiencing of the event, including nightmares, flashbacks, recurrent and intrusive recollections of the trauma; (b) emotional numbing and avoidance, including diminished interest in pleasurable activities, feelings of detachment and estrangement for others; and a restricted range of affect; and (c) hyperarousal, including sleep disturbances, impaired concentration, hypervigilance, and exaggerated startle response.

In August 2011, the Veteran complained of nightmares associated with his military service.  He stated that he felt depressed, anxious, and paranoid.  The Veteran stated that, when he was discharged, he experienced a number of problems readjusting to civilian life, including losing half of his hair, a love interest, and other close friends.  A discharge note from August 2011 lists the Veteran's GAF score as 60.

A January 2013 VA treatment note indicates that the Veteran experienced problems managing his PTSD symptoms.  He expressed irritation that he could not find help.  He also stated that he felt distant from his family.  He stated that he was unable to keep a job for a long time.  He complained of nightmares and intrusive thoughts related to his military service, but denied any homicidal or suicidal ideation.  The Veteran was interactive, with a normal speech rhythm and flow.  The Veteran's memory appeared intact, his thoughts were logical and goal directed, and he denied any active delusions or hallucinations.  The Veteran's GAF score was 50.

In February 2012, the Veteran was evaluated for admission to the PTSD Domiciliary Program at the Hampton VAMC.  During the evaluation, the Veteran was noted as being oriented to time, person, place, and situation.  His speech was clear and coherent.  He denied any homicidal or suicidal ideation.

Collectively, the above-described evidence reflects that, during the period under consideration  the Veteran's PTSD symptoms included frequent intrusive memories, recollections, nightmares, and flashbacks; difficulties sleeping; intact memory and judgment; anxiousness, hypervigilance, and exaggerated startle response; depression, avoidance, and emotional numbing.  These symptoms are of the type, extent, frequency, or severity (as appropriate) that are indicative of no more than some occupational and social impairment with reduce reliability and productivity warranting only a 30 percent rating.

The Veteran's VA treatment records and VA examination from this period reflect that, the Veteran was generally able to care for himself and was able to function independently.  Additionally, the Veteran's insight, mood, and judgment were also noted to be intact.

In addition, at no point prior to March 19, 2012, did the symptoms associated with Veteran's PTSD more nearly approximate the level of impairment contemplated by the 50 percent criteria.  For example, the Veteran's memory appeared to be intact, and his displayed sound judgment.  His speech was normal.  There is no indication that his panic attacks reached a frequency of once a week or more.

While the evidence reflects disturbances in mood, in the form of anger, irritability, depressed mood, avoidance, and loss of pleasure in activities, the Veteran's disturbance in mood is the only identified symptom listed among the symptoms listed among those of the type, extent, and frequency, and severity contemplated by the 50 percent rating.  Additionally, the Veteran's VA treatment record indicate that he was goal-oriented, including his statement during the July 2010 VA examination that he was attending college and was looking for employment, as well as his treatment records indication that he moved to Virginia to be close to his son.  Thus, the Board finds that any disturbance with mood does not rise to the level of impairment contemplated in the 50 percent rating.

Because the Veteran's PTSD symptoms prior to March 19, 2012, were not of the type, extent, frequency, or severity to indicate reduced reliability and productivity in occupation and social functioning-the level of impairment contemplated in the higher 50 percent disability rating-the Veteran's symptomatology also fails to rise to the level of symptomatology contemplated by the higher 70 percent diagnostic criteria (which requires more severe symptoms resulting in occupation and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and mood), or the maximum 100 percent rating (which requires symptoms resulting in total occupational and social impairment).

In reaching the above conclusions, the Board reiterates that the symptoms listed in the rating schedule under the criteria for the 50 percent rating, as well as higher 70 percent and 100 percent ratings, are essentially examples of the type and degree of symptoms indicative of the level of impairment required for each such rating, and that the Veteran need not demonstrate those exact symptoms to warrant a higher rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013); Mauerhan, supra.  However, as discussed above, the Board finds that the evidence of record simply does not show that the Veteran has manifested symptomatology that is of the type, extent, frequency, and severity to result in a level of impairment that meets, or more nearly approximates, the level of impairment contemplated by the 50 percent rating or any higher rating under VA's  rating schedule.

Also, as noted, the Veteran has been assigned GAF scores that have ranged from 50 to 62.  Under DSM-IV, GAF scores ranging from 41 to 50 are indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter or any other serious impairment in social, occupational, or school functional (e.g., no friends, unable to keep a job. GAF scores ranging from 51 to 60 are indicative of moderate symptoms (such as flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 61 to 70 are indicative of some mild symptoms (like depressed mood and mild insomnia), or some difficulty in social, occupational or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaning interpersonal relationships.  The Board acknowledges that the lowest GAF score of 50 might conceivably, suggests more significant impairment that that contemplated under the assigned 30 percent rating.  The Board reiterates that the GAF score is not dispositive of the evaluation, but must be considered in light of the actual symptoms of the severity of the disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  The Board furthers notes that the GAF of 50 was assigned only one time, whereas GAF scores of 60 and higher were more consistently assigned.  Thus, none of the assigned GAF scores, alone, provides a  basis for a higher rating during the period in question.

Thus, the Board finds that, at no point prior to March 19, 2012, were the Veteran's PTSD symptoms of the type, extent, frequency,or severity (as appropriate) contemplated by a rating in excess of 30 percent for PTSD.  Therefore, the Veteran's claim of entitlement to a rating in excess of 30 percent prior to March 19, 2012, must be denied.

2. From June 1, 2012, to February 10, 2014

As indicated above, the Veteran has been assigned a 30 percent rating for this period.

Although completed shortly prior to the beginning of this period,  a PTSD Domiciliary Note dated in May 2012 indicates that the Veteran was alert, coherent, and oriented.  His behavior was cooperative, and his insight was found to be adequate.  Additionally, the Veteran was found to be able to work.

In June 2012, the Veteran was seen at the Norfolk/Virginia Beach VA Community Based Outpatient Clinic (CBOC) for a mental health consultation.  The Veteran's symptoms were noted as: irritability, nightmares, flashbacks, avoidance of media presentations related to war, avoidance of crowds, isolation from others, less engaged in things he liked before, hypervigilance, and problems with sleep and concentration.  The Veteran reported a reduction in his symptoms since he began treatment.  During the consultation the Veteran seemed to be fully alert and oriented to his environment.  He displayed appropriate behavior, was pleasant and cooperative.  The Veteran denied any suicidal or homicidal ideations or plans, and denied any delusions or hallucinations.  His insight and judgment were noted as being adequate.  The psychiatrist assigned a GAF score of 65.

In November 2012, the Veteran complained of problems with irritability, nightmares, flashbacks, difficulty with seeing news reports on the war.  He stated that he felt isolated from others and less engaged in activities he used to enjoy.  He stated that he experienced hypervigilance and problems with sleep and concentration.

In December 2012, the Veteran was seen at the Norfolk/Virginia Beach VA CBOC for a follow-up visit with a VA psychiatrist.  The Veteran denied any depression or manic symptoms, as well as any suicidal or homicidal ideation.  The Veteran's was casually dressed, pleasant, cooperative, alert, and oriented.  His speech was coherent and relevant, and he maintained good eye contact.  The Veteran denied any delusions or hallucinations, and his insight and judgment were not found to be impaired.  The Veteran complained of recurrent memories, thoughts, or images of his in-service stressors, as well as repeated dreams of his experiences.  The Veteran complained of flashbacks, that he would become very upset if he was reminded of his in-service stressors, and that he had physical reactions when he was reminded of his in-service stressors.  The Veteran also expressed avoidance of thinking or talking about his military service.  He indicated that he now had lost interest in activities he used to enjoy, and that he felt distant or cut off from other people, including feeling emotionally numb for those persons close to him.  The Veteran expressed moderate difficulty with sleep, and stated that he experienced feelings of irritability and angry outbursts often.  The Veteran stated that he had difficulty concentrating, that he was "superalert," and that he felt jumpy or easily startled. 

In January 2013, the Veteran was seen at the Norfolk/Virginia Beach CBOC for a group counselling session.  The Veteran's diagnoses were listed as recurrent major depression, PTSD, and alcohol dependence.  The Veteran was noted to relate well with the other members of the group, and that he responded positively to the experience.  The Veteran stated that he was currently seeking employment.  He also stated that he felt unappreciated and misunderstood by civilians, but that he wanted to gain more exposure to civilians.  He was noted as being intense and anxious.  No homicidal or suicidal ideations were expressed.  

Also in January 2013, the Veteran sought vocational rehabilitation support from VA.  The vocational rehabilitation specialist noted that he assisted the Veteran with job searches and registered the Veteran with the Virginia Employment Commission.  The Veteran was encouraged to pursue college.  VA treatment records indicate that the Veteran was dropped from the vocational rehabilitation program for failure to participate in April 2013.

In July 2013, the Veteran was seen at the VA Medical Center in Hampton Virginia for group counselling.  During the counselling session, the Veteran was noted to be attentive and actively participated.  His mood was anxious, and his affect was noted as being "congruent to mood and content of the session."  The Veteran did not express any homicidal or suicidal ideation.  The Veteran's speech was both relevant and his thoughts were organized and goal directed.  The Veteran did express concern over "grappling with depression and the difficulty or relating to civilians after leaving the military."  A counseling note from later that month notes that the Veteran was oriented to his surroundings, that he was engaged, pleasant and cooperative.  His mood was noted as being anxious.  The Veteran denied suicidal or homicidal ideation.  His speech was coherent, his thoughts were organized, and his insight and judgment were fair.

The above-described evidence reflects that the Veteran's PTSD symptoms have included irritability, nightmares, and flashbacks; chronic sleep difficulties; avoidance and isolation; anxiousness and hypervigilance; decreased interest in enjoyable activities; with intact behavior, insight, and judgment; and instances of depression.  Collectively, such symptoms were of the type, extent, frequency, and severity productive of no more than some occupational and social impairment with reduced reliability and productivity warranting no more than a 30 percent rating.

The Veteran's VA treatment records indicate that, throughout this period, the Veteran appeared to be consistently oriented to time and place, and to always display appropriate behavior.

Similar to the period prior to March 19, 2012, for the period under consideration, the Veteran's symptoms did not meet or nearly approximate the level of impairment contemplated by the next higher, 50 percent rating from June 1, 2012, to February 10, 2014.  For example, throughout the Veteran's treatment records during this period, he was noted as being alert and cooperative.  His judgment and insight were found to be not impaired by his PTSD. In addition, it was noted that, while the Veteran had problems with civilians and their inability to relate with members of the military, the Veteran appeared to relate well the members of his PTSD counselling group.  In fact, the Veteran actually stated that his symptoms were improving, and he was going to get assistance with finding employment.  He was also encouraged to pursue college.

While the evidence reflects disturbances in mood, in the form of anger, irritability, depressed mood, avoidance, and loss of pleasure in activities, the Veteran's disturbance in mood is the only symptom that listed in the 50 percent rating criteria.  Additionally, the Veteran's VA treatment record reveals that he believed that his symptoms were actually improving  to the point where he intended to pursue employment.  Thus, the Board finds that any disturbance with mood does not rise to the level of impairment contemplated in the 50 percent rating.

Again, because the Veteran's PTSD symptoms from June 1, 2012, to February 10, 2014, were not shown to be of the type, extent, frequency, or severity (as appropriate) to result in the level of occupational and social impairment contemplated by the 50 percent criteria, they likewise did not warranted assignment of an even higher 70 percent rating or the maximum 100 percent rating.

The Board further finds that the GAF scores assigned during this period are consistent with no more than a 30 percent rating.  As noted, the Veteran was assigned GAF scores of 65 throughout this period, which, under DSM-IV, is indicative of some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  Again, however, GAF scores are not dispositive of the evaluation, but must be considered in light of the actual symptoms of the severity of the disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

Thus, the Board finds that, at no point from June 1, 2012, to February 10, 2014, were the Veteran's PTSD symptoms of the type, extent, frequency or  severity (as appropriate) contemplated by a rating in excess of 30 percent for PTSD.  Therefore, the Veteran's claim of entitlement to a rating in excess of 30 percent from June 1, 2012, to February 10, 2014, must be denied.

3. Since February 11, 2014

As indicated above, the Veteran has been assigned a 70 percent rating for PTSD from February 11, 2014.

In February 2014, the Veteran was afforded a VA examination to address the current nature and severity of his service-connected PTSD.  The examiner opined that the Veteran's PTSD symptoms resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  During the examination, the Veteran reported that he no longer interacted with his family, except with his mother and sister.  The Veteran expressed difficulties with irritability, patience, and problems communicating with family members.  The Veteran stated that his symptoms cause him to overreact to "small issues," including anger outbursts directed at his family members.  The Veteran stated that he felt as though his PTSD symptoms prevented him from dating or forming any sort of romantic relationship.  The Veteran stated that, when he would take his son to social settings, he experienced hypervigilance did not interact with his son.

During the examination, the Veteran reported that he had not been employed since his discharge in 2009.  With regard to the Veteran's ability to work, the examiner stated that the Veteran would experience high levels of occupational impairment in both sedentary and physical work tasks.  The examiner stated that his significant problems with irritability, anger, high levels of anxiety, discomfort with social interaction, and concentration would make it very difficult for him to function in work setting.  The Veteran also reported that he was involved in a physical altercation with a neighbor in November 2013 because he thought his neighbor was talking about him.  The Veteran stated that he drove in a hostile manner in order to convey his anger and frustration with other drivers on the road.

The Veteran stated that he experienced panic attacks that included the following symptoms: heart racing, sweating, trembling and shaking, shortness of breath, chest discomfort and tightness, nausea, unsteadiness and lightheadedness, detachment from reality, loss of control, numbness and tingling sensations, chills and hot flashes.

The Veteran indicated problems with sleep and stated that he experienced frequent nightmares that have caused him to wake in the middle of the night.  The Veteran's mood was anxious and depressed, and his affect was anxious and sad.  The Veteran denied suicidal or homicidal plans or ideations, as well as any delusions or hallucinations.  The examiner noted that the Veteran's symptoms included depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, an inability to establish and maintain effective relationships, and impaired impulse control.

As indicated, since February 11, 2014, the Veteran's PTSD has been manifested by symptoms that included difficulties with maintaining familial relationships; problems with anger and outbursts; hypervigilance; difficulties with social interaction; frequent panic attacks; chronic sleep impairment, including nightmares and disturbed sleep; anxiety; mild memory loss; and difficulty adapting to stressful situations.  The Veteran denied any suicidal or homicidal ideations or plans, and he denied any delusions or hallucinations.  Collectively, these symptoms of the type, extent, frequency, or severity (as appropriate) that is indicative of no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood-the level of impairment contemplated in the assigned, 70 percent rating.

However, the Veteran's PTSD has not met, or more closely approximated, the total occupational and social impairment required for the maximum, 100 percent rating at any point since  February 11, 2014.  At no point has the Veteran manifested such symptoms as gross impairment of thought process or communication, persistent delusions or hallucinations; persistent danger to himself or to others, inability to perform activities of daily life (such as maintenance of personal hygiene), disorientation to time or place-which are listed as examples of type, extent, or severity of symptoms warranting a 100 percent rating.

During his February 2014 VA examination, the Veteran specifically denied any suicidal or homicidal plans or ideations, as well as any delusions or hallucinations.  There is no indication what so ever that the Veteran appeared unable to perform activities of daily living.  Additionally, the Veteran appeared oriented to time, place, and was able to discuss the nature of his PTSD symptoms with the examiner.  The Veteran was able to describe the nature of his relationships with his family member, including his relationship with his mother and sister.

Thus, the Board finds that, at no point since February 11, 2014, has the Veteran manifested PTSD symptoms of the type, extent, frequency, or severity (as appropriate) contemplated by the maximum 100 percent rating,  Therefore, a rating in excess of 70 percent for PTSD from February 11, 2014, must be denied.


B.  Headaches

The RO initially assigned a 30 percent rating for the Veteran's headache disability pursuant to DC 8100; subsequently the RO increased the rating to 50 percent, effective July 22, 2013.  38 C.F.R. § 4.124a.  Under this Code 8100, a 50 percent rating is warranted if there are very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability; a 30 percent rating is warranted if there are characteristic prostrating attacks occurring on an average of once per month over the last several months; a 10 percent rating if there are characteristic prostrating attacks averaging one in two months over the last several months; a non-compensable rating is assigned with less frequent attacks.  Id.

Neither the rating criteria nor the United Stated Court of Appeals for Veterans' Claims has defined the term "prostrating."  According to Webster's New World Dictionary of American English, Third College Edition 1080 (1986), "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (28th ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."  "Inadaptability" is also not defined in DC 8100, nor can a definition be found elsewhere in title 38 of the Code of Federal Regulations.  See Pierce v. Principi, 18 Vet. App. 440, 446 (2004).  The phrase "very frequent" and the term "prolonged" are not defined in the rating schedule either so, rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

In connection with his claim, the Veteran was afforded a VA traumatic brain injury (TBI) examination in July 2010.  Among the other residuals of TBI discussed during the examination, the Veteran stated that he suffered from frequent headaches.  The Veteran stated that his headaches occurred several times per week, and that they could last for several days.  The Veteran stated that his headaches were usually triggered by bright light or loud sounds, and that they usually occurred in the back of the head.  The examiner noted that the Veteran's headaches were accompanied by mild nausea and some dizziness.  The examiner described the Veteran's headaches as a moderate degree of intensity.  The examiner concluded that the Veteran's TBI symptoms, including headaches, did not interfere with work, activities of daily living, or family or other close relationships.

In May 2011, the Veteran underwent a VA TBI Second Level Evaluation.  With regard to the neurobehavioral symptoms, the examiner noted that the Veteran's headaches were severe.  Although the clinician covered many of the Veteran's TBI symptoms, not just headaches, the clinician noted that those symptoms resulted in moderate effects on the Veteran's work, family, and social life.  Additionally, the clinician noted that the Veteran suffered from severe pain associated with both his headaches and his back.  With regard to his headaches, the Veteran indicated that he suffered from headaches three times a week since his discharge from service.

In an April 2012 VA treatment note, the Veteran stated that his headaches began after he sustained his TBI.  He stated that his headaches were brought on by stress and loud noises.  He stated that his headaches felt as though a tight band was around his head, and that an attack was accompanied by nausea but no vomiting.  He also stated that his vision was "bright," and that he could only find relief by resting and squeezing his scalp.

During his February 2014 VA TBI examination, the Veteran stated that his headaches have resulted in "cloudy thinking," and that he had developed an increased sensitivity to loud noises and bright lights.  During that examination, the VA examiner described the Veteran's headaches as daily mild to moderate headaches that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  The Veteran stated that his headaches occurred more than three times per week.

During a separate February 2014 VA headaches examination, the Veteran stated that his headaches occurred about four times per week.  To cope with his headaches, he sought rest in a dark and quiet environment.  The Veteran's headache symptoms were described as a pulsating or throbbing head pain on both sides of his head, as well as the back of the head.  In addition, his headaches resulted in sensitivity to light and sound.  The examiner noted that the Veteran's headaches were characteristically prostrating that occurred very frequently and were prolonged.  With regard to the functional effects of the Veteran's headache disability, the examiner stated that the Veteran needed to be in a quiet dark environment until the headache subsides, and that the Veteran had been unemployed since his discharge because his prostrating headaches occurred three to four times a week.

The Board also notes that the VA examinations prior to the February 2014 never addressed the specific rating criteria under DC 8100; instead, those previous examinations merely addressed the Veteran's headaches as a residual/symptom of his service-connected TBI.  However, the Veteran's lay statements concerning the nature and extent his headaches, including statements made during multiple VA examinations and statements made in connection with VA treatment, have remained consistent throughout the appeal period.

Given the frequency and severity of the headaches manifested throughout the period under consideration, the Board finds that the Veteran's headache disability has been characterized by very frequent migraine headaches that are prostrating, and take a prolonged period of time to resolve.  As a result, the Veteran's headache disability is productive of severe economic inadaptability as contemplated by the rating criteria for the maximum 50 percent under DC 8100.

Considering the pertinent facts in light of the applicable rating criteria, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that, since the November 10, 2009 effective date of the award of service connection, the maximum schedular 50 percent disability rating for headaches is warranted. 

C.  Other Considerations for Both Disabilities

As indicated, in evaluating both disabilities under consideration, the Board has considered the Veteran's complaints concerning the nature and severity of his PTSD, which he certainly competent to provide.  See, e.g., Layno  6 Vet. App. at 470;  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As noted, the Veteran's assertions as the type and severity of his headaches, and the consistency of those assertions, were considered in reaching the decision to award the maximum, schedular 50 percent  initial rating for headaches.  However, particularly as regards the Veteran's PTSD, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of any higher rating under the applicable rating criteria at any point pertinent to this appeal.

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that there is no showing that, at any pertinent point, the Veteran's PTSD or headaches has/have reflected so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (cited in the October 2013 SOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.  § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.  § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, 22 Vet. App. at 111.

In this case, the Board finds that the applicable schedular criteria are adequate to rate both the Veteran's PTSD and headaches at all pertinent points.  With regard to the Veteran's PTSD, which is rated under DC 9411, the rating schedule fully contemplates the described psychiatric symptoms as well as the Veteran's level of social and occupational impairment, and provides for higher ratings than that assigned based on more significant functional impairment.  Moreover, there is no medical indication or argument that the applicable criteria are inadequate to rate the Veteran's PTSD.

With regard to the Veteran's headaches, which are currently assigned the maximum schedular rating under DC 8100, the Board points out that the Veteran has not asserted, and the evidence does not indicate, that his headaches warrant a higher rating under any other provision of VA's rating schedule.  Additionally, the record does not indicate that the Veteran experiences any other symptomatology that is not contemplated by Diagnostic Code 8100.

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, however, even after afforded the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional psychiatric or headache impairment that has not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstances in which extra-schedular consideration is required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

As the threshold requirement for invoking the procedures of 38 C.F.R. § 3.321 are not met, referral of any claim herein decided for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board concludes that there is no basis for any, or any further, staged rating (as appropriate), for the Veteran's headaches or PTSD, pursuant to Fenderson, and that, although an initial 50 percent rating for headaches is warranted, no higher rating for PTSD, at any stage under consideration, is assignable.  The Board has favorably applied the benefit-of-the-doubt doctrine in reaching the decision to award the maximum, schedular rating for the Veteran's headaches, but finds that the preponderance of the evidence is against assignment of any higher for PTSD at any pertinent point.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

An initial rating in excess of 30 percent for PTSD, prior to March 19, 2012, is denied.

A rating in excess of 30 percent for PTSD, from June 1, 2012, through February 10, 2014, is denied.

A rating in excess of 70 percent for PTSD, from February 11, 2014, is denied.

An initial rating of 50 percent for headaches is granted from November 10, 2009, subject to the legal authority governing the payment of compensation.



REMAND

The Board's review of the claims file reveals that further AOJ  action on the matter remaining on appeal is warranted.

As discussed in the introduction, the record has raised the issue of entitlement to a TDIU prior to the effective date of the award assigned by the RO.  Specifically, in March 2012 Mental Health Domiciliary Note reflects the Veteran's report that as a result of his PTSD symptoms, he reported difficulty obtaining and maintaining employment due to his PTSD symptoms.  He stated that the longest job he held was in construction.  In addition, the Veteran has been awarded a maximum, 50 percent rating for headaches resulting in severe economic inadaptability-a rating which, as indicated above, the Board has extended back to the effective date of the award of service connection for headaches.   

Also as noted in the introduction, inasmuch as the Veteran is presumed to seek the maximum available benefit for disability, a determination as to whether a claimant is entitled to a TDIU due to the disabilities for which higher ratings are sought is essentially a component-and, hence, part and parcel-of the claims for higher ratings on appeal.  See Rice, supra.  Here, the RO awarded a TDIU from July 22, 2013-the date the Veteran filed his formal application for a TDIU and the date on which the percentage requirements for award of a schedular TDIU were met.  See 38 C.F.R. § 4.16(a) (2014).  However, in light of the above, the matter of the Veteran's entitlement is a TDIU due to PTSD and/or headaches remains for consideration.  

In the January 2015 supplemental statement of the case (SSOC), the RO addressed the question of whether a TDIU claim had been raised, but did  not actually address the merits of the claim.  Instead, the RO highlighted the fact that the Veteran failed to meet the schedular criteria for a TDIU prior to July 22, 2013, and, therefore, was not entitled to a TDIU.  However, in light of the fact that the Veteran has been granted a higher initial  rating for headaches, the Board notes that he now meets the schedular criteria throughout the entire period at issue in this appeal-i.e., from November 10, 2009.  

Accordingly, to avoid any prejudice to the Veteran, the Board finds that a remand for an initial AOJ adjudication of the matter of the Veteran's entitlement to a TDIU prior to July 22, 2013, in conjunction with his claims for higher ratings for both PTSD and headaches, and for the issuance of an SSOC reflecting such consideration, is warranted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 390 (1993); see also 38 C.F.R. § 19.31 (2014).

Prior to adjudicating the remaining TDIU claim, to ensure that all due process requirements are met and the record is complete, the AOJ should obtain and associate with the claims file all outstanding, pertinent records.

Notably, the Veteran's VA treatment records indicate that he received VA Vocational Rehabilitation Services beginning in January 2013.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain and associate with the claims file any vocational rehabilitation folder or pertinent vocational rehabilitation records for the Veteran that are not already of record, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim remaining on appeal (particularly as regards any employment and/or private) (non-VA) medical treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ  of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain any vocational rehabilitation folder or pertinent vocational rehabilitation records for the Veteran, and associate it/them with the claims file.

2.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to any additional evidence pertinent to the claim remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent employment and/or private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any other notification and/or development action deemed warranted by the VCAA, adjudicate the claim for a TDIU due PTSD and/or headaches, prior to July 22, 2013, in light of all pertinent evidence and legal authority.  

6.  If the claim is denied, furnish to the Veteran and his attorney an appropriate SSOC  that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


